Title: To Benjamin Franklin from the Board of Trustees of Dartmouth College, 24 September 1782
From: Board of Trustees of Dartmouth College
To: Franklin, Benjamin


Sir
University of Dartmouth September 24th. 1782
We could wish to avoid any seeming indelicacy in a matter, that respects your Excellency, by communicating an idea of the repeated and increasing joys, which are handed from breast to breast among the citizens of the empire of this western world— But permit us, Sir, to render a tribute of praise, that Providence has been propitious to honor our nation, and imbellish the present age, with the genius of philosophy, united with the virtues of a patriot, and the talents of a statesman.
From your known character we fondly perswade ourselves, Sir, that, while successfully attentive to the most interesting arts of national government, your mind is inspired with a love of other things, which are productive of happiness to mankind— We might mention particularly that extensive department, the cultivation of knowledge, and unbiassed virtue.
With these views, Sir, permit us to recommend to your particular attention and patronage the honorable John Wheelock Esquire, the worthy president of this institution; (accompanied by Mr. James Wheelock) and the design, which is the object of his attention.

We beg leave to say, that the institution, founded on the most catholic and liberal basis, is unrestrained by the barrs of bigottry, and calculated for the furtherance of extensive knowledge and humanity; as your Excellency may see by the tenor of the recommendation herewith forwarded from his Excellency, the President, and the members of Congress; and others, the most eminent characters in these United States.
In so usefull and benevolent a cause permit us, Sir, to solicit the favor of your friendship and influence, as a patron of learning, and of mankind.
We beg only to add our sincere wish, that you may long live to enjoy all that personal felicity, which is meritted by the greatest services to society, and the republic of letters.
We have the honor to be with the greatest respect, Sir, your Excellencys most obliged, obedient, and humble servants, Signed by order of the board of Trustees
Beza WoodwardSecretary
His Excellency Benjamin Franklin LLD &c &c &c
